Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Hyman on March 21, 2022.

The application has been amended as follows: 
IN THE CLAIMS
Claim 13 is cancelled by this amendment.
Claim 1. A propulsion system of an aircraft, comprising a main gearbox and at least two turboshaft engines connected to the main gearbox, respectively a first turboshaft engine and a second turboshaft engine, each turboshaft engine comprising a gas generator comprising a compressor and a turbine connected by a shaft, a combustion chamber receiving air compressed by the compressor and burning an air/fuel mixture to form a gas transmitted to the turbine of the gas generator, and a free turbine driven in rotation by the gas generator and integral with an output shaft, said output shaft being connected to the main gearbox, 
wherein the first turboshaft engine comprises a heat exchanger configured to recover part of the thermal energy from the exhaust gases exiting at least the free turbine of the first turboshaft engine and to heat the air compressed by the compressor of the first turboshaft engine via the recovered thermal energy portion, 
wherein the propulsion system comprises at least one computer, configured to control the two turboshaft engines and to limit the acceleration and deceleration of the first turboshaft engine when neither of the turboshaft engines is broken down, so as to limit the power transients at the heat exchanger, 
and in that the acceleration and deceleration limits imposed by the computer on the first turboshaft engine, when none of the turboshaft engines has failed, are predefined in relation to the heat exchanger so as to limit the thermal and mechanical stresses in the  heat exchanger;
wherein the second turboshaft engine is not equipped with a heat exchanger configured to recover thermal energy from the exhaust gases produced by the second turboshaft engine.  
Claim 3. The propulsion system according to claim 1, wherein the acceleration and deceleration limits are predefined as a function of the heat exchanger and are lower than the physical acceleration and deceleration limits of the first turboshaft engine, and the heat exchanger is unable to withstand without degradation the power transients corresponding to said physical limits.  
Claim 9. The propulsion system according to claim 1, wherein the at least two turboshaft engines comprise N turboshaft engines connected to the main gearbox, N being an integer greater than or equal to 3, each turboshaft engine comprising a free turbine, 

3and in that the computer is configured to control the N turboshaft engines and to limit the acceleration and deceleration of said first turboshaft engine when none of the N turboshaft engines is broken down, so as to limit the power transients at the heat exchanger.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art are Alecu (US 2018/0080378), Hull (US Patent 3,621,654), Dewis et al. (US 2012/0324903), and Kesseli et al. (US 2013/0139519).  Alecu teaches a two engine system, where each engine has a free turbine connected to a common gear box and a heat exchanger that heats air from one of the gas turbines with the exhaust of the other gas turbine.  Hull, Dewis and Kesseli each teach a single gas turbine engine that heats compressed air with the exhaust from a free turbine.  A person having ordinary skill in the art before the effective filing date of the claimed invention would not be motivated to either reconfigure Alecu’s heat exchanger to only use working fluids from a single engine or to add the heat exchange system of either Hull, Dewis or Kesseli into a single engine of a dual engine system as described in base claim 1.  Any motivation to include the heat exchanger in one of the engines would apply to both of the engines.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689. The examiner can normally be reached Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741